EXECUTION VERSION Gold Reserve Inc. prague Ave Suite 200 Spokane, WA 99201 NOTE RESTRUCTURING AND NOTE PURCHASE AGREEMENT As of November 30, 2015 TO: THE PARTIES SIGNATORY HERETO Ladies and Gentlemen: This Note Restructuring and Note Purchase Agreement (this “ Agreement ”) is entered into between the undersigned, Gold Reserve Inc., a company incorporated under the laws of Alberta, Canada (the “ Company ”), each Person listed on Exhibit A hereto (each an “ Existing Holder ” and, solely for ease of reference, collectively the “ Existing Holders ”) and each Person listed on Exhibit B hereto (each, a “ New Notes Purchaser ” and, solely for ease of reference, collectively the “ New Notes Purchasers ”). The Company, the Existing Holders and New Notes Purchasers may be referred to, collectively, as the “ Parties ” and the Existing Holders and New Notes Purchasers may be referred to, collectively, as the “ Note Parties .” Notwithstanding any collective reference to Existing Holders or New Notes Purchasers, each Existing Holder and New Notes Purchaser is acting separately in the exercise of its rights hereunder and all of its commitments and liabilities are undertaken on a several and not joint basis. All references herein to “$” shall mean U.S. Dollars. WHEREAS , the Company has outstanding $1,042,000 aggregate principal amount of 5.50% Senior Subordinated Convertible Notes due June 15, 2022 (the “ 2022 Notes ”); WHEREAS , the Company has outstanding $37,308,000 aggregate principal amount of 11% Senior Subordinated Convertible Notes due 2015, as set forth on Exhibit A , which includes notes previously modified (the “ 2015 Convertible Notes ”), and $5,574,808 aggregate principal amount of 11% Senior Subordinated Interest Notes due 2015 (the “ 2015 Interest Notes ” and, together with the 2015 Convertible Notes, the “ Existing Notes ”), as set forth on Exhibit A , issued as interest payments to the holders of 2015 Convertible Notes, 100% of which Existing Notes are held by the Existing Holders; WHEREAS , the Company and the Existing Holders desire to further amend and restructure, and extend the maturity date of, the Existing Notes to modify certain terms thereof and to increase the principal amount of the Existing Notes outstanding by an amount equal to the aggregate principal amount of any accrued and unpaid interest on the Existing Notes to, but not including, the Closing Date (as defined below) (“ Unpaid Interest ”) pursuant to the Restructuring Transaction (as defined below) (as so amended and restructured, the “ Amended Notes ”); WHEREAS , pursuant to the Restructuring Transaction, the Company desires to issue additional new notes to the Existing Holders in a principal amount set forth opposite the name of each Existing Holder on Exhibit C , which is equal to 2.5% of the sum of (i) the principal amount of the Existing Notes plus (ii) Unpaid Interest (the “ Restructuring Fee Notes ”); WHEREAS , simultaneously with the effectiveness of the Restructuring Transaction, the Company also desires to issue and sell up to $12,300,000 aggregate principal amount of New Notes (as defined herein) (together with the Amended Notes, the Restructuring Fee Notes and the 2018 Interest Notes, the “Notes”), with an original issue discount of 2.5% of the principal amount, to the New Notes Purchasers in the amounts set forth opposite the name of each New Notes Purchaser on Exhibit B (collectively, the “New Notes Sale”); WHEREAS, pursuant to the Restructuring Transaction and New Notes Sale, the Notes will be secured by a first lien on assets of the Company as provided in the Security Documents (as defined below); WHEREAS, the holders of the Company’s existing 5.465% contingent value rights (“CVRs”) are set forth on Exhibit D (“CVR Holders”), some of whom are also Existing Holders; WHEREAS, as a result of the Notes being secured pursuant to the Restructuring Transaction, the CVR Holders are entitled to have the CVRs secured on a pari passu basis with the Notes as provided in the Security Documents; WHEREAS, the Board of Directors of the Company (the “Board”) has unanimously determined that the Restructuring Transaction (which includes, for the avoidance of doubt, the modification of the Amended Notes and the issuance of the Restructuring Fee Notes) and the New Notes Sale (including the security interests granted in conjunction therewith), respectively, are in the best interests of the Company and its shareholders and has approved the Restructuring Transaction and the New Notes Sale, respectively. NOW, THEREFORE, in consideration of the foregoing, the Company hereby agrees with the Note Parties as follows: 1.
